DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered. Claims 1-19 are pending with claims 15-19 withdrawn and claim 20 cancelled.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-19 directed to an invention non-elected without traverse.  Accordingly, claims 15-19 been cancelled.
Response to Arguments
Applicant’s arguments, see Remarks pages 2, filed 10/28/2021, with respect to claims 1-14 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-14 have been withdrawn. 
Applicant’s arguments, see Remarks pages 3-5, filed 10/28/2021, with respect to claims 1-5 and 8-12 rejected under 35 U.S.C. 102(a)(1) and claims 6-7 and 13-14 
Allowable Subject Matter
Claims 1-14 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A refrigeration apparatus comprising: a first refrigerant system comprising a first compressor, a cascade heat exchanger operates as a first condenser for the first refrigerant system, and a first evaporator… a second refrigerant system comprising a second compressor, a second condenser, the cascade heat exchanger, and a second evaporator; wherein the cascade heat exchanger operates as another evaporator for the second refrigerant system; and wherein the second compressor comprises an economizer port and the cascade heat exchanger is directly connected to the economizer port, the second evaporator is directly connected to the second compressor, the second compressor is further connected to the second condenser, and the second condenser is connected to the cascade heat exchanger and the second evaporator" recited in claim 1; “A refrigeration apparatus comprising: a first refrigerant system comprising a first compressor, a cascade heat exchanger that operates as a first condenser for the first refrigerant system, and a first evaporator… a second refrigerant system comprising a second compressor having a suction side inlet and an economizer port inlet, a second condenser, the cascade heat exchanger, and a second evaporator… the second evaporator is further directly connected to the second compressor at the suction side inlet, and the cascade heat exchanger is further directly connected to the second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763